DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 14-17, 19 and 21-24 were objected to because of informalities.  Claim 14 has been amended for correction, therefore the objection to claims 14-17, 19 and 21-24 is withdrawn.
3.	Claims 1, 10, 14, 23 and 40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalbaf et al. (“Automatic detection of end systole and end diastole within a sequence of 2-D echocardiographic images using modified Isomap algorithm”, 2011 1st Middle East Conference on Biomedical Engineering, 19 April 2011, pg. 217-220), and Claims 2-4, 6, 8, 9, 11, 12, 15-17, 19, 21, 22 and 24 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 14 and 40 are independent.
	Applicant has amended each of independent claims 1, 14 and 40 to include the allowable subject matter of claim 2, canceled claims 2 and 15, and added new dependent claims 41 and 42.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 15 January 2022, with respect to claims 1-4, 6, 8-12, 14-17, 19, 21-24 and 40 have been fully considered and are persuasive.  The 35 
Allowable Subject Matter
4.	Claims 1, 3, 4, 6, 8-12, 14, 16, 17, 19, 21-24 and 40-42 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667